Citation Nr: 1445034	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  09-29 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a left ankle disability, to include residuals of an ankle sprain.


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Counsel
INTRODUCTION

The Veteran had active service from February 1954 to December 1955. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Newark, New Jersey, RO which, in pertinent part, determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for left ankle sprain residuals. 

In September 2010, the Veteran was afforded a hearing before the undersigned Veterans Law Judge (VLJ) sitting at the RO.  A transcript of that hearing has been associated with the claims file.  Additionally, evidence has been associated with the Veteran's claims folder along with a waiver of RO consideration.  

In November 2010, the Board remanded the issue of whether new and material evidence had been received to reopen a claim for service connection for a left ankle disorder for additional development.  Thereafter, in an August 2011 decision, the Board reopened the Veteran's claim and remanded the reopened claim for additional development.  This issue was again remanded in August 2012 and May 2013 by the Board for further development. 

The Board noted in the August 2012 and May 2013 remands that the Veteran advanced at the September 2010 hearing before the undersigned VLJ that he experienced tinnitus during active service.  The Board construed the hearing transcript as an informal claim for service connection for tinnitus and referred the issue to the RO for appropriate action.  This issue does not appear to have been adjudicated by the RO.  Moreover, the Veteran filed a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  See submission dated in September 2014.  As these matters have been raised but have not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction and they are referred to the AOJ for appropriate action.

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

Pursuant to 38 C.F.R. § 20.1304(b) (2013), any request for a change of representation after 90 days following the mailing of notice to the Veteran that an appeal has been certified to the Board for appellate review and that the appellate record has been transferred to the Board must be mailed to the Board with a good cause explanation.  Although Virtual VA records show that the Veteran executed a VA Form 21-22a in August 2014 appointing an agent as his representative, the Board may not accept this change in representation under the provisions of 38 C.F.R. § 20.1304(b) (2013).  In that regard, the Veteran's claims folder was received at the Board in September 2013 and there was no good cause explanation for the change in representation.  The new appointment, however, is referred to the agency of original jurisdiction (AOJ) and may be recognized upon transfer of the case to the AOJ.  See 38 C.F.R. § 20.1304(b)(1)(i) (2013).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's currently diagnosed left ankle disability is not related to his military service.


CONCLUSION OF LAW

A left ankle disability, to include residuals of an ankle sprain, was not incurred in active military service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to service connection for a left ankle disability.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.

Stegall concerns

As alluded to above, in November 2010, August 2011, August 2012, and May 2013, the Board remanded this claim and ordered the AOJ or Appeals Management Center (AMC) to contact the Veteran in order to obtain outstanding private treatment records as well as obtain outstanding VA treatment records as well as provide the Veteran with a VA examination for his left ankle disability.  The Veteran's claim was then to be readjudicated.  

Pursuant to the Board's remand instructions, the AMC contacted the Veteran in May 2013 requesting that he submit a medical authorization form in order for outstanding private treatment records to be obtained.  Furthermore, outstanding VA treatment records have been obtained and associated with the Veteran's claims folder.  Additionally, the Veteran was afforded VA examinations in September 2011 and October 2012 with an additional opinion obtained in June 2013.  A report of the examinations and opinion was associated with the Veteran's claims folder.  The Veteran's left ankle disability claim was readjudicated via an August 2013 supplemental statement of the case (SSOC).  

Accordingly, the Board's remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also defines the obligations of VA with respect to its statutory duty to assist a claimant in the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

In the case at hand, the record reflects that the originating agency provided the Veteran with the required notice, to include notice with respect to the disability rating and effective-date elements of the claim, by a letter mailed in June 2007, prior to the initial adjudication of his claim.  In short, the record indicates the Veteran received appropriate notice pursuant to the VCAA. 


Duty to assist

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law affords that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

In the instant case, the Board finds that reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim and there is no reasonable possibility that further assistance would aid in substantiating this claim.  The pertinent evidence of record includes statements from the Veteran, his service treatment records, as well as VA and private treatment records.  

As noted above, the Veteran also was afforded a hearing before the undersigned VLJ during which he presented oral argument in support of his service connection claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issue on appeal during the hearing and obtained testimony concerning the disability at issue.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board notes that in July 2012, the Veteran submitted a private medical opinion from R.P., D.P.M. in support of his claim.  Although the Veteran previously submitted a medical authorization form to obtain additional records from this medical provider in October 2012, pursuant to the May 2013 Board Remand, the AMC requested in a May 2013 letter that the Veteran return an updated signed and dated VA Form 21-242 Authorization and Consent to Release Information in order to obtain all records from Dr. R.P.  The Veteran did not return the updated signed and dated medical authorization form.    

Although additional records from Dr. R.P. could not be obtained, the Board finds that VA adjudication of the appeal may go forward without these treatment records.  The Veteran has an obligation to assist VA in the development of his left ankle disability claim by providing the updated signed and dated medical authorization form.  See Wood v. Derwinski, 1 Vet. App. 190. 192 (1991) ("the duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."); See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) [VA's duty to assist is not a license for a "fishing expedition" to determine if there might be some unspecified information which could possibly support a claim].  

The Veteran was afforded VA examinations in September 2011 and October 2012 with an additional opinion obtained in June 2013.  The VA examination reports reflect that the examiner interviewed and examined the Veteran, reviewed his past medical history, reviewed his claims folder, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  The Board therefore concludes that the VA examination reports are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2013); see also Barr v.  Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate]. 

The Board adds that a VHA opinion was obtained from K.A., DPM in June 2014.  The VHA report reflects that the examiner reviewed the Veteran's past medical history and provided an opinion supported by a rationale.  The Board therefore concludes that the VHA opinion is adequate for evaluation purposes.   

Thus, the Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2013).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  He has retained the services of a representative.  Moreover, he testified at a hearing in September 2010.

Accordingly, the Board will proceed to a decision as to the issue of entitlement to service connection for a left ankle disability.

Service connection for a left ankle disability

The Veteran contends that he injured his left ankle in service and has experienced symptoms on and off ever since.

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including arthritis, when such are manifested to a compensable degree within the initial post-service year.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2013). 

In order to establish service connection for the claimed disorder, there must be 
(1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact or chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2013).

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2013).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board initially notes that the record does not reflect medical evidence showing any manifestations of arthritis of the left ankle during the one-year presumptive period after the Veteran's separation from service.  On the contrary, the record does not reflect any complaints or findings of arthritis of the left ankle for more than 50 years after the Veteran's separation from service.  Accordingly, service connection is not warranted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309.  

Having determined that service connection is not warranted on a presumptive basis, the Board will turn to whether service connection is warranted on a direct basis.

As noted above, in order for service connection to be granted on a direct basis, three elements must be present:  (1) a current disability; (2) in-service incurrence of disease or injury; and (3) nexus.  See Hickson, supra.

As to Hickson element (1), the medical evidence of record indicates a current diagnosis of a left ankle disability.  Specifically, a VA examiner reported in a June 2013 addendum that the Veteran currently suffers from degenerative joint disease of the left ankle.  Hickson element (1) is therefore met.   

With respect to Hickson element (2), evidence of an in-service incurrence of a disease or injury, the Veteran's service treatment records confirm that he injured his left ankle in service.  Those records show that, in September 1955, the Veteran reported to sick call stating that he injured his left ankle while playing football.  Physical examination revealed considerable swelling and point tenderness over the lateral malleolus of the left ankle.  It was noted that there was exaggeration of pain on manipulation, and there was also some pain noted on weight bearing.  However there was no pain on acute dorsiflexion of the foot.  X-rays at the time were negative for fracture.  The radiographic report noted a severe contusion of the left ankle with ligament strain.  The overall impression was an acute sprain of the left ankle.  The Veteran was prescribed heat, elevation, pain medication, and basketweave strapping.  Limitation of weight bearing was also advised. 

The Veteran has reported an additional injury to his left ankle in service while playing softball.  Service treatment records indicate the Veteran reported to sick call on July 14, 1955, stating that he twisted his ankle weeks before.  However, a July 5, 1955 medical report of injury indicates that it was the Veteran's right ankle that was injured in July 1955 while playing softball, and not the left ankle, for which he currently seeks service connection.

Separation examination in December 1955 was negative for complaints or clinical findings relating to the left ankle.  However, as the Veteran's service treatment records document treatment for a left ankle injury, the Board finds that element (2) has been met. 

Turning to crucial element (3), nexus, the Board has carefully evaluated the evidence and, for reasons stated immediately below, finds that a preponderance of the competent and probative evidence of record is against a finding that the Veteran's current left ankle disability is related to his military service.

Specifically, the Veteran was afforded VA examinations in September 2011 and October 2012 by the same examiner.  In addition to the results of a current examination, the VA examiner considered the Veteran's in-service left ankle injury and his complaints of continuous pain.  Despite the Veteran's in-service left ankle injury and report of continuous pain, the VA examiner concluded in a June 2013 addendum that, "[the Veteran's] current left ankle condition is less likely as not due to his military service."  The examiner's rationale for his conclusion was based on his review of the Veteran's in-service left ankle injury, which he indicated was a simple soft tissue injury, sprain/strain type of injury, as opposed to a fracture.  He further noted that this type of injury heals with time and does not cause osteoarthritis.  He also noted that bilateral x-rays were performed which showed bilateral degenerative joint disease due to age.  The examiner also noted that the Veteran was never seen by an orthopedist or received any other treatment for his ankle in the ensuing years after 1955 and therefore he did not find that there was a severe enough injury to cause osteoarthritis 60 years later.  Although the examiner reported that current X-rays of the Veteran's left ankle showed degenerative joint disease, he opined that this is due to the Veteran's age as well as daily wear and tear.  
        
Also, due to the complexities of the medical issues involved, the Board, pursuant to 38 C.F.R. § 20.901 (2013), requested a VHA opinion from an orthopedist to address whether the Veteran's left ankle disability is related to his military service.  The Board thereafter obtained a VHA opinion from Dr. K.A. in June 2014 as to this issue.  Although Dr. K.A. is a podiatrist, the opinion is nevertheless adequate as she has the expertise based on her specialty to provide an opinion concerning the etiology of the Veteran's left ankle disability.  

In her June 2014 report, Dr. K.A. reviewed the Veteran's medical history, to include the in-service treatment in September 1955 for the left ankle sprain.  She concluded that the Veteran does not have any left ankle disability due to his military service.  Her rationale was based on her finding that the in-service left ankle sprain was treated conservatively, and X-rays were negative for fracture or dislocation.  Additionally, there were no reported issues with the left ankle until 2009.  Moreover, his latest X-rays showed mild osteoarthritis.  Dr. K.A. further opined that the current left ankle disability is not caused by the sprain from 1955 but is rather due to the natural process of aging.  

The September 2011 and October 2012 VA examination reports with June 2013 addendum as well as the June 2014 VHA opinion were based upon a review of the history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  Additionally, in rendering the opinions, the VA examiner and VHA reviewer considered the Veteran's service treatment records and report of longstanding left ankle pain, and indicated that the Veteran's military service did not cause his current left ankle disability.   

The Board notes that the Veteran has submitted a private medical opinion in support of his claim.  Specifically, in a statement dated in July 2012, a private podiatrist, Dr. R.P., indicated that the Veteran was seen in June 2012 and had suffered a traumatic injury to his left lower extremity in service that resulted in symptomatic osteoarthritis of his left lower extremity.  The podiatrist stated that it was plausible that the findings were sequelae of his "posttraumatic injury that he suffered years ago."  The podiatrist further indicated that the Veteran's full report would be available for review should there be any questions regarding his "current chief complaint which has been an ongoing problem throughout his middle and later life." Another statement dated in October 2012, which was provided on a VA Form 21-4142, indicated that the Veteran "presented to the office with pain in his left lower extremity due to osteoarthritis from a post traumatic injury he suffered years ago."  

The Board has the authority to "discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  However, the Court has held that the Board may not reject medical opinions based on its own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).

The Board notes that both the United States Court of Appeals for the Federal Circuit and the Court have specifically rejected the "treating physician rule."  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001).  Rather, in evaluating the probative value of competent medical opinion evidence, the Court has stated in pertinent part:  "The probative value of medical evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches...As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicator..."  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

Here, although the Veteran has submitted positive opinions in support of his claim, the Board notes that neither opinion was supported by any rationale.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) [the failure of the physician to provide a basis for his/her opinion goes to the weight or credibility of the evidence].  The Board therefore finds that the July and October 2012 opinions are outweighed by the more probative VA medical opinions which considered the history of the left ankle injury in service and provided opinions supported by a rationale. 

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
"Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  Here, the Board finds that the Veteran as a lay person is not competent to associate his current disability to military service.  Such opinion requires specific medical training and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training to render medical opinions, the Board must find that his contention with regard to a nexus between his left ankle disability and his military service to be of no probative value.  See also 38 C.F.R. § 3.159(a)(1) (2013) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Accordingly, the statements offered by the Veteran in support of his own claim are not competent evidence of a nexus.

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), discussed above, relating to chronicity and continuity of symptomatology.  The Board notes that the Veteran contends that he has had left ankle symptoms continually since service.  However, the Board finds that the Veteran's contention of a continuity of symptomatology is outweighed by the competent and probative evidence of record which does not support such a finding.  The Board acknowledges that the Veteran filed a claim of entitlement to service connection for a left ankle disability following discharge from service.  This claim was denied in a January 1956 rating decision based on the absence of residuals of a left ankle sprain which was indicated on the Veteran's December 1955 separation examination report.  Furthermore, postservice VA medical records dated from October 2002 to January 2009 are negative for evidence of left ankle complaints and show that the Veteran routinely denied joint symptoms, exhibited full range of motion of the extremities, and walked with a normal gait.  Crucially, the Board notes that the September 2011 VA examiner and June 2014 VHA reviewer specifically considered the Veteran's report of a continuity of left ankle pain and nevertheless concluded that the Veteran's current left ankle disability is less likely than not related to his military service.  As discussed above, the September 2011 VA examiner's rationale for his conclusion was based on his finding that the Veteran's in-service injury was a simple soft tissue injury, a sprain/strain type of injury, which heals with time.  Furthermore, he reported that the Veteran's current left ankle symptoms to include arthritis are due to daily wear and tear and age.  Similarly, the June 2014 VHA reviewer noted that the Veteran was treated conservatively for the in-service left ankle sprain, and there were no reported issues with the left ankle until 2009.  She opined that his current left ankle disability was not caused by the in-service sprain but is rather due to the natural process of aging.    

Based on the foregoing, the Board finds that the competent and most probative evidence of record, to include the Veteran's December 1955 separation examination as well as the postservice VA treatment records and VA examination and VHA reports outweigh the Veteran's assertion that his current left ankle disability was manifested during service.  The Board accordingly places no probative value on the assertions of the Veteran that there has been a continuity of symptomatology dating to service.  Therefore, continuity of symptomatology after service is not demonstrated. 

Accordingly, Hickson element (3) is not met, and the Veteran's claim fails on this basis.  
 
In conclusion, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a left ankle disability.  The benefit sought on appeal is accordingly denied.

	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for a left ankle disability, to include residuals of an ankle sprain is denied.




____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


